ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1986-06-27_JUD_01_ME_02_FR.txt. 158

OPINION INDIVIDUELLE DE M. LACHS
[Traduction]

Il me faut dire d’emblée qu’il s’est passé en la présente affaire quelque
chose que je déplore et qui est étrange à mes yeux. Il a été dit qu’une grande
partie des preuves était constituée par « des renseignements de caractère
hautement confidentiel » et affirmé que le défendeur n’entendait pas
« mettre en danger la sécurité nationale des Etats-Unis en rendant pu-
bliques des informations aussi délicates ».

Qu'il me soit permis de dire que ce n’est pas la première fois que des
« risques en matière de sécurité » sont invoqués dans une instance devant
la Cour. Dans l’affaire du Détroit de Corfou, l'agent du Royaume-Uni avait
été invité à produire certains documents « pour l’usage de la Cour ». Ces
documents ne furent pas produits — l'agent arguant du secret naval — et
les témoins du Royaume-Uni s’excusérent de ne pouvoir répondre aux
questions relatives à ces documents. La Cour a alors déclaré dans son
arrêt :

« La Cour ne peut ... tirer du refus de communication de l’ordre en
question des conclusions différentes de celles que l’on peut tirer des
faits tels qu’ils se sont effectivement déroulés. » (C.J. Recueil 1949,
p. 32.)

Dans la présente affaire, un élément vient s’ajouter au risque que pose-
rait la communication à la Cour d’« informations aussi délicates ». Sur ce
dernier point, en effet, il a été fait allusion à l’alliance à laquelle appar-
tiennent les pays dont certains membres de la Cour sont ressortissants. En
bref, il a été insinué que, vu cette alliance, les juges en question — ou plutôt
le juge en question puisqu’un seul est maintenant concerné — seraient
peut-être « plus » ou « moins » que des juges. Quoi qu'il en soit, ledit juge
serait inapte à siéger. Si cela était vrai, ce juge serait inapte à siéger non
seulement dans la présente affaire, mais aussi dans n'importe quelle autre.
En effet, outre les qualités énoncées à l’article 2 du Statut de la Cour. il en
est deux primordiales : l'intégrité et l'indépendance.

Un juge — est-il besoin de le souligner ? — se doit d’être impartial.
objectif, neutre, désintéressé et sans parti pris. Lorsqu'ils s'adressent à la
Cour ou en acceptent sa compétence, les Etats doivent avoir la certitude
que les faits de la cause seront dûment élucidés, que leurs rapports juri-
diques seront dûment définis et qu’ils ne subiront pas d’injustice pour
cause de partialité. Certes, les juges peuvent représenter diverses écoles de
droit, avoir des idées différentes sur le droit et la justice, et s'inspirer
d’idéologies opposées ou emprunter des voies divergentes, comme cela est
d’ailleurs souvent le cas des Etats parties à une instance. C’est en réalité la
diversité imposée par le Statut qui fait qu'ils se distinguent tellement les

148
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 159

uns des autres de par leur personnalité, leurs conceptions et leur formation.
Mais, quelle que soit l'idéologie qu’ils professent, les juges doivent dominer
les faits puis leur appliquer le droit avec la plus grand honnêteté.

Les juges sont des êtres humains qui ont leurs faiblesses et leurs limites
mais ils doivent s’efforcer de les surmonter pour se montrer à la hauteur de
leur tâche. Aussi doivent-ils être considérés comme des individus, tant
pour ce qu'ils ont fait que pour ce qu’ils n’ont pas fait. C’est leur person-
nalité qui compte. Comme James Brown Scott l’a déclaré à juste titre :

« La Cour est un organe admirable qui représente les différentes
formes de civilisation et les différents systèmes juridiques ; elle a été
conçue pour rendre la justice entre les nations, non seulement sans
crainte ni partialité mais encore à leur satisfaction. Un rêve séculaire
est devenu aujourd’hut réalité... » (15 AJIL, 1921, p. 557-558.)

C’est cette diversité d’origine des juges qui fait certainement la force de
la Cour. Elle est un élément essentiel de la confiance que tous les Etats
peuvent éprouver devant l'équilibre des décisions rendues par la Cour et la
grande variété d’opinions juridiques qu'elles représentent. Mais cette
diversité peut-elle justifier qu’une distinction désobligeante soit faite entre
les juges selon leur nationalité ou les alliances dont leur pays peut faire
partie ? Tous les juges doivent être « non seulement impartiaux mais
également indépendants à l'égard d’un contrôle qu'exerceraient leurs
propres pays ou l'Organisation des Nations Unies ». (Conférence des
Nations Unies sur l’organisation internationale, vol. 13, p. 176.) D'ailleurs,
s'ils ont été au service de leur pays, à un titre ou à un autre, ils doivent
rompre ces liens lorsqu'ils deviennent juges. Comme on Ia fait observer :

« Il est difficile pour un juge, quel qu’il soit, de solliciter un acte de
foi en faveur d’un processus aussi foncièrement subjectif et temporel.
Cela vaut surtout pour le juge international qui doit s’assurer l’enga-
gement de sociétés dotées de systèmes juridiques d'inspiration diffé-
rente. »

C’est sur ses actes qu’on juge un magistrat. Comme un ancien membre
de la Cour, le regretté Philip C. Jessup, l’a déclaré à propos d’une certaine
affaire, avec toute l'expérience qui était la sienne :

« C’est là une de ces affaires qui montrent que disséquer les points
de vue des membres de la Cour pour prouver qu'ils s’alignent en
quelque sorte sur la position de leur pays d’origine n’est souvent pas
défendable et peut être vraiment trompeur. »

L'arrêt rendu en l'affaire relative au Personnel diplomatique et consulaire
des Etats-Unis à Téhéran (C.I.J. Recueil 1980, p. 44-45 : voir aussi C.LJ.
Recueil 1982, p. 8) constitue une illustration frappante de cette remarque et
un bon exemple du problème que je pose. John Mason Brown, éminent
homme de lettres américain, s’est exprimé dans les termes suivants :

« Le juge qui rédige une opinion porte un fardeau que ni le dra-

149
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 160

maturge, ni le poète, ni le romancier ne connaissent. I] assume une si
lourde responsabilité vis-à vis de ’opinion publique que son poids se
fait souvent sentir dans sa prose. Ce qu’on attend d’un juge, c’est de la
sagesse et non de esprit, un style sinon élégant du moins clair et des
prises de position plutôt que des digressions. Il n’est guère surprenant
que les opinions des juges, ces écrits qui forcent le respect, qui se
servent du langage comme d’un instrument d’action et qui peuvent
changer le cours de l’histoire d’une nation, soient rarement considé-
rées comme des œuvres littéraires. » (Conférence donnée à l’Ameri-
can Law Institute le 23 mai 1952.)

Au sujet des juges de la cour suprême, M. Frankfurter a formulé les
observations suivantes :

« Pour que neuf individus faillibles puissent remplir des fonctions
qui sont presque trop lourdes pour eux, il est essentiel qu’il s'agisse
d'hommes qui, dans l’accomplissement de leurs tâches, se montrent
humbles, au courant de tous les problèmes en cause, conscients de leur
inaptitude à en traiter et désintéressés, et qui n’obéissent à rien d’autre
qu'au souci de rechercher, parmi des mots rebelles et des notions
limitées, la voie qui conduit à travers la jurisprudence, la politique et
l'histoire au meilleur arrêt auquel ces individus faillibles peuvent
parvenir dans la plus difficile de toutes les tâches : l'administration de
la justice entre des hommes et d’autres hommes ou entre des hommes
et l'Etat, par cette émanation de la raison qu’on appelle le droit. »

On peut y ajouter les remarques ci-après d’un autre juge illustre, Oliver
Wendell Holmes :

« Ce sont les aspects les plus lointains et les plus généraux du droit
qui lui confèrent un intérêt universel. C’est en s’ouvrant à eux qu’on
devient un grand maître dans son domaine et qu’en plus, en reliant
celui-ci à l'univers. on capte un écho de l'infini, on entrevoit cet
incommensurable phénomène et on perçoit le droit universel. » (« The
Path of Law », conférence donnée en 1897.)

Peu nombreux sont certainement ceux qui peuvent atteindre cet objectif,
mais nous pouvons et nous devrions tous essayer de l’atteindre. Il faut
défendre la dignité d’une profession à laquelle la société a attaché une
immense importance pendant des siècles. Compte tenu de ces considéra-
tions. qui sont rarement absentes de l’esprit des juges, il ne semble pas
indiqué de douter d’un juge en raison de son lieu de naissance ou de son
passeport. La présente affaire est probablement la seule dans laquelle il a
été soutenu implicitement que le lieu de naissance ou le passeport d’un juge
compromettraient son prestige, sa réputation, sa sagesse, sa discrétion et
son impartialité et constitueraient une raison valable pour limiter les
éléments d’information mis à sa disposition pour qu'il s’acquitte de sa
tâche.

150
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 161

Comme la Cour a rendu son arrêt définitif en la présente instance et que
Je n'ai pas exprimé mes vues lors des phases antérieures, je saisis l’occasion
qui m'est donnée de le faire maintenant. Il me faut revenir sur certaines
questions déjà tranchées, mais je le ferai très brièvement par respect pour le
lecteur qui se trouve devant tant de pages témoignant de l'abondance des
vues exprimées en la présente affaire. J'aurais préféré que la Cour s’ap-
pesantit davantage sur la question de l'assistance fournie à partir du
Nicaragua ou à travers le Nicaragua aux forces d'opposition au Salvador,
étant donné qu'elle était principalement saisie de la question de la légitime
défense et de celle de l'emploi de la force, mais je ne traiterai pas du fond de
la question. J'aurais aussi préféré que certains passages de l'arrêt fussent
formulés différemment. En tout état de cause, la première question sur
laquelle j'estime devoir préciser ma position est celle de la compétence de la
Cour en vertu de Particle 36 du Statut.

I. LES QUESTIONS DE COMPETENCE

Il ressort de l’arrêt de 1984, ainsi que des opinions individuelles et de
l'opinion dissidente qui y sont jointes, que la présente affaire présentait des
aspects tout à fait exceptionnels par rapport aux questions que la Cour doit
normalement trancher pour établir sa compétence. Cette situation tenait
essentiellement au fait que, dans le système de la Société des Nations, la
procédure d'acceptation de la juridiction obligatoire de la Cour pour tous
les différends internationaux d'ordre juridique ou pour certains d'entre
eux nécessitait deux instruments : le protocole de signature du Statut de la
Cour permanente de Justice internationale et la déclaration d’acceptation
correspondant à la disposition facultative. Alors que le protocole devait
être ratifié dans tous les cas, la déclaration ne devait l'être que lorsque la
législation interne l’exigeait — ce qui n’était pas le cas de la législation
nicaraguayenne.

Le Nicaragua a déposé sa déclaration en 1929 déjà, si bien qu'il figure
dans les Rapports postérieurs de la Cour permanente de Justice interna-
tionale au nombre des Etats qui avaient souscrit à la dispositon facultative
sans condition de ratification (C.P.J.I. série E n° 16, 1939-1945, p. 43).
Mais le Nicaragua ne figure pas sur la liste des Etats liés (ibid., p. 44) parce
que, ainsi qu'il était indiqué en note, bien que cet Etat eût signé le protocole
et notifié le Secrétaire général de la Société des Nations (par télégramme
daté du 29 novembre 1939) que l'instrument de ratification serait envoyé,
aucune trace de la réception de cet instrument n’avait pu être trouvée.

Cette situation met en jeu l'interprétation de l’article 36, paragraphe 5,
du Statut de la Cour actuelle et je dois dire que la question peut être
envisagée dans une optique différente de celle adoptée par la Cour dans
son arrêt de 1984 (C.1J. Recueil 1984, p. 403 et suiv.). A mon avis, en
faisant sa déclaration en vertu de la disposition facultative, le Nicaragua,

151
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 162

non seulement manifestait sa volonté de se soumettre à la juridiction
obligatoire, mais aussi, ipso jure, confirmait sa volonté de devenir partie au
Statut de la Cour permanente de Justice internationale. Du point de vue de
l'intention, cela revenait donc à ratifier le protocole de signature. Il est vrai
que, formellement, cela ne suffisait pas. On se trouve ici en présence du
problème classique du lien entre la « volonté » et l’« acte ». Comme la Cour
elle-même l'a fait observer :

« De même que l’acte sans intention ne suffit pas. de même la
volonté sans acte ne suffit pas à constituer une opération juridique
valable. » (C.L.J. Recueil 1961, p. 31.)

Il ne faut cependant pas oublier que dans le cas du Nicaragua cette
volonté s’est clairement manifestée à toutes les étapes, depuis l’acceptation
de la disposition facultative jusqu’à l'envoi du télégramme concernant la
ratification du protocole, confirmé par les décisions des organes compé-
tents de l'Etat et même par la signature du Président. En fait, ces actes ont
été notifiés au Secrétaire général de la Société des Nations dans ledit
télégramme. Reste la question des effets juridiques de ce télegramme,
l'instrument de ratification n'ayant pas été déposé.

Je voudrais rappeler à ce sujet deux facteurs qui n’ont pas pu rester sans
effets juridiques.

On peut certes prétendre que la ratification n’est pas qu'une simple
formalité. Mais en l'espèce, il aurait fallu prêter davantage attention à la
conduite des Etats intéressés, à leur pratique, à leur « tolérance » ou à
l'« absence de protestation » de leur part.

Par son comportement en particulier, le Nicaragua a bien montré qu'il
avait consenti à devoir accepter la juridiction obligatoire de la Cour et
que son consentement avait un effet sur la condition de ratification du
protocole de signature du Statut de l’ancienne Cour — condition qui,
de plus, aurait fort bien pu être considérée comme superflue dès lors
qu’en devenant membre de l'Organisation des Nations Unies le Nicara-
gua est devenu partie au Statut de la nouvelle Cour et que d’autres for-
malités étaient peut-être nécessaires. Par ailleurs, il ne faut pas oublier
que le processus de ratification avait eté entamé : il y a eu au moins
un « début de ratification » ; en effet, sur le plan interne ce processus
avait été déjà engagé et achevé, et le seul but de la ratification sur ce
plan-là était de légaliser la mesure à prendre ensuite sur le plan interna-
tional.

Je vois la un facteur essentiel et qui, compte tenu d’une pratique s’éten-
dant sur près de quarante années, n’a pas pu rester sans effets juridiques
sur un instrument qui était imparfait au regard du droit.

L'Annuaire de la Cour internationale de Justice (au Statut de laquelle le
Nicaragua est devenu partie) est un élément important. Le Nicaragua y a
constamment figuré au nombre des Etats qui avaient accepté la juridiction
obligatoire de la Cour mais on y trouve un renvoi à une note de bas de page
qui se termine par les mots : « Cependant, le dépôt de cet instrument n'a

152
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 163

pas été notifié au Greffe. » A partir de l'Annuaire 1955-1956, cette note se
termine comme suit: « Cependant, il semble que ledit instrument de
ratification ne soit jamais arrivé à la Société des Nations. » On peut se
demander en quoi ces termes revenaient sur le libellé du titre qui précédait
la liste et sur celui qui précédait une autre liste, où mention était faite de
l’article 36, paragraphe 5, du Statut de la Cour actuelle (voir C.LJ.
Annuaire 1947-1948, p. 32-33).

Pour déterminer l'importance à attacher à l’Annuaire de la Cour, lequel
est publié par le Greffier sur les instructions de la Cour, il faut naturel-
lement accorder tout son poids à la réserve selon laquelle l'Annuaire,
« rédigé par le Greffe, n'engage en aucune façon la Cour » — mise en garde
qui vise :

« En particulier, les résumés d’arrêts, avis consultatifs et ordon-
nances figurant au chapitre VI [qui] ne sauraient être cités à l'encontre
du texte même des arrêts, avis consultatifs et ordonnances, dont ils ne
constituent pas une interprétation. »

Mais ce n’est pas tout. Depuis un certain nombre d’années, la Cour elle-
même soumet à l’Assemblée générale des Nations Unies un rapport annuel
signé par le Président, qui acquiert le statut de document officiel de
l’Assemblée générale et qui a force probante. Dès le premier rapport, le
Nicaragua figure, sans aucune réserve ni note de bas de page, parmi les
Etats ayant fait une déclaration d'acceptation de la juridiction obligatoire
de la Cour.

Quant à l’autre facteur, il a trait aux recherches qu’il a fallu entreprendre
avant de porter devant la Cour l'affaire de la Sentence arbitrale rendue par
le roi d'Espagne le 23 décembre 1906. Les demandes de renseignements d’un
ancien juge, agissant au nom du Honduras, Manley O. Hudson, ne sont pas
sans intérêt.

Manley O. Hudson a consulté le Greffier de la Cour sur la question et a
reçu une réponse fort intéressante :

« Je ne crois pas que l’on puisse vous donner tort quand vous dites
que l’on voit mal comment la ratification de la Charte des Nations
Unies par le Nicaragua pourrait se répercuter sur l'acceptation de la
juridiction obligatoire par cet Etat. Si la déclaration du 24 septembre
1929 était en réalité dépourvue d'effets faute de ratification du pro-
tocole de signature, il me semble insoutenable que la ratification de la
Charte par le Nicaragua ait pu donner effet à cette déclaration et
entraîner ainsi l'application de l’article 36, paragraphe 5, du Statut de
la Cour actuelle. » (Lettre du 2 septembre 1955 ; contre-mémoire des
Etats-Unis en la présente affaire, annexe 35.)

Ce nonobstant, Manley O. Hudson a adopté sur la question une attitude
très prudente. parce que après l'avoir étudiée il était parvenu à la conclu-
sion suivante :

153
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 164

« I ne faut pas oublier que la Cour internationale de Justice n’a pas
décidé si, en ce qui la concerne, le Gouvernement du Nicaragua est
tenu à un titre quelconque par la déclaration du 24 septembre 1929.
Sans une décision à cet effet. il est impossible de dire de façon
catégorique si le Gouvernement du Honduras peut ou non intenter
une action contre celui du Nicaragua. » (Contre-mémoire des Etats-
Unis, annexe 37.)

Et il envisageait la solution suivante :

« Il serait aussi possible d’entamer l’action contre le Nicaragua sans
tenir compte du fait que cet Etat n’est pas tenu par le second para-
graphe de l’article 36 du Statut de la Cour internationale de Justice. Si.
par la suite, le Nicaragua acceptait la juridiction, la situation serait à
peu près la même que s’il avait donné son accord à un compromis
avant le début de l'instance. » {/bid.)

Enfin, il est bon de rappeler que, après cet échange de correspondance
avec le Greffier. Manley O. Hudson, lorsqu'il a publié son dernier article
annuel sur la Cour en 1957, a continué à faire figurer le Nicaragua sur la
liste des Etats avant accepté la juridiction obligatoire de la Cour. Selon le
défendeur. il F'a fait « peut-être par égard pour son client, le Honduras »,
mais en y ajoutant une note « nouvelle et énigmatique : « voir la corres-
pondance à ce sujet ». (M. Hudson, « The Thirty-fifth Year of The World
Court », 51 AJIL, 1957, p. 17 ; voir aussi le contre-mémoire des Etats-Unis
en la présente affaire, par. 143).

Il faut cependant aussi rappeler que l'ambassadeur du Nicaragua à
Washington a nié que le Nicaragua ait jamais accepté de se soumettre à la
juridiction obligatoire (/bid., par. 116), encore que son attitude s'explique
par une raison précise, ce qui est bien établi.

Le Nicaragua soutenait que le différend avec le Honduras était un
différend qui ne portait « en aucune façon sur la réaliré de tout fait qui. s’il
était établi, constituerait la violation d'un engagement international »
(C.LJ. Mémoires, Sentence arbitrale rendue par le roi d'Espagne le 23 dé-
cembre 1906, vol. I, p. 132, par. 3; voir aussi par. 4). C'est donc pour
ces motifs très particuliers que dans cette affaire-là le Nicaragua a cherché
à se soustraire à la juridiction obligatoire de la Cour et à conclure avec le
Honduras un compromis contenant des conditions spécifiques.

Comme on le sait, les parties ont effectivement conclu un compromis, ce
qui n'a pas empêché le Honduras d’invoquer dans son mémoire l’article 36,
paragraphe 2, du Statut de la Cour et le décret du 14 février 1935 du Sénat
du Nicaragua portant ratification du Statut et du protocole de signature du
Statut de la Cour permanente de Justice internationale, décret suivi d'une
décision dans le même sens prise par la Chambre des députés le 11 juillet
1935, dont on trouve publication dans le journal officiel de 1939, n° 130,
page 1033. Dans son mémoire également, le Honduras a évoqué le fait que
les parties avaient, sur la base de Particle 36, paragraphe 2, du Statut de la
Cour internationale de Justice. reconnu sa juridiction obligatoire (C.1.J.

154
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 165

Mémoires, Sentence arbitrale rendue par le roi d'Espagne le 23 décembre
1906, vol. I p. 59. par. 37-39).

Si le Greffier de l’époque avait une attitude négative sur la question,
pourquoi a-t-il continué à publier ce renseignement ? A l'évidence, la note
de bas de page ne résolvait pas le problème. N’était-il pas de son devoir
d'appeler l'attention des organes compétents des Nations Unies sur le
problème afin de tirer la situation au clair compte tenu des faits propres à
l'affaire relative à la Sentence arbitrale rendue par le roi d’Espagne le
23 décembre 1906 ? N’aurait-il pas dû appeler l'attention de la Cour sur la
situation du Nicaragua telle qu'il la voyait ? Il n'existait manifestement pas
d'autre moyen de parvenir à une conclusion définitive que d’aviser la Cour
et le Secrétaire général de l'Organisation des Nations Unies pour qu'ils
règlent la question. Décision aurait pu être prise d’en informer le Nica-
ragua, et le Gouvernement de cet Etat aurait pu être invité à préciser s’il
s'estimait lié, auquel cas il aurait pu être prié de parachever ses démarches
ou. si telle n'avait pas été son intention. de le dire, ce qui aurait entraîné la
suppression de son nom sur la liste. Rien n'a été fait à ce moment-là et rien
n'a été fait depuis, pendant une trentaine d'années. Force est de conclure
que c’est l'Organisation des Nations Unies et ceux de ses organes qui n’ont
pas clarifié à l'époque la situation qui sont à blâmer pour cette très
malencontreuse controverse sur la question de la compétence. qui a fait
perdre du temps et qui a causé tant de difficultés.

Si les choses se sont passées ainsi, ce n'est pas que le Nicaragua ait
bénéficie d'un statut spécial ou que le droit ait été interprète en sa faveur. I]
est donc vain de laisser entendre que la Cour a mis l'accent sur l'exercice de
sa compétence. Elle n’a jamais agi de la sorte, ni par le passé ni à présent.
Pour ma part. j'ai toujours été partisan de vérifier avec rigueur si les
conditions étaient réunies pour qu’elle puisse se déclarer compétente.

Sur la déclaration du Nicaragua, je conclurai en définitive que la sou-
mission de cet Etat à la juridiction de la Cour permanente de Justice
internationale était imparfaite mais que, pour juger de sa situation vis-à-vis
de la Cour actuelle, il faut tenir compte à la fois de sa qualité de partie au
Statut de celle-ci, du temps écoulé — quarante années d’acquiescement de
la part de tous les intéressés — et de l’absence de mesures prises par les
organes compétents. Les indications figurant dans les Annuaires et les
Rapports de la Cour au sujet de la situation du Nicaragua sont tout autant
importantes, Quoi qu'il en soit, tous ces facteurs ont concouru à parfaire ce
qui peut avoir constitué un obstacle à l'acceptation de la juridiction. Il ne
faut pas perdre de vue, en effet, que les effets juridiques, les droits et les
obligations naissent dans des circonstances extrémement diverses, et que
certaines sont imprévues et imprévisibles. Il arrive que les relations juri-
diques évoluent par suite d’une étonnante accumulation de manifestations
de volonté et d’actes.

Quant à la compétence établie par le traité bilatéral de 1956, elle ne
permet aucun doute.

155
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 166
IL. LA JUSTICIABILITE DE L’AFFAIRE

J'en arrive maintenant à une autre question, soulevée d’abord par l'Etat
défendeur : l'affaire ne serait pas justiciable. C’est là assurément une
objection fort grave qui doit être dûment examinée. En principe, une
affaire est justiciable seulement si la compétence de la Cour est fondée en
droit et si l'affaire peut être tranchée au fond conformément au droit,
double condition qui cependant « ne porte pas atteinte à la faculté pour la
Cour. si les parties sont d’accord, de statuer ex aequo et bono » (Statut,
art. 38, par. 2). Dans la présente affaire, le défendeur a fait valoir qu'il
n'existait « aucun cas où la légalité d’un prétendu usage [en cours] de la
force armée ait été soumise au jugement de la Cour » (contre-mémoire
des Etats-Unis, par. 480) et que « les décisions relatives à l'usage de la
force en cas de conflit armé relèvent de modes de règlement exclusive-
ment politiques qui, en vertu de leur nature même, n’ont pas à cons-
tater de faute juridique » (ibid., par. 484 ; voir aussi par. 520 et suiv.) ;
quand la sécurité d'un pays est menacée, la nécessité de recourir à la
force ne serait qu’une question purement politique ou militaire et la
Cour ne pourrait donc pas trancher cette question. Il a aussi fait valoir
que, comme la Cour l'a rappelé dans son arrêt, les faits invoqués dans la
requête relèvent, en vertu de la Charte, « de la compétence exclusive
des organes politiques » des Nations Unies, en particulier du Conseil de
sécurité (ibid, par. 450 et suiv.). Néanmoins, à proprement parler, la
question de la compétence des autres organes des Nations Unies met
en jeu des problèmes d’« administration de la justice » plutôt que de justi-
ciabilité.

Le défendeur a aussi formulé les deux assertions suivantes : « La requête
du Nicaragua est irrecevable faute d’épuisement des procédures établies
pour régler les problèmes généraux d'Amérique centrale » et « Un arrêt
limité à une partie des questions qui font l'objet des consultations de
Contadora entraînerait nécessairement la perturbation de celles-ci. »
(1bid., par. 532 et suiv. : par. 548 et suiv.) Il estime en conséquence que le
différend n'est pas justiciable.

L'affaire du Cameroun septentrional est invoquée par le défendeur. et en
particulier observation de la Cour selon laquelle « même si, une fois
saisie, elle estime avoir compétence, la Cour n’est pas toujours contrainte
d'exercer cette compétence » (C.LJ. Recueil 1963, p. 29). Dans cette
affaire-là, la Cour a noté que le Cameroun avait adressé sa demande à
l’Assemblée générale, laquelle l'avait rejetée (ibid, p. 32). Et la Cour a
ajouté que, dans ces conditions: « L'arrêt de la Cour n’infirmerait pas
les décisions de l’Assemblée générale. » (/bid, p. 33.) Dans la présente
affaire, le défendeur a affirmé que la Cour devait agir en « s’inspirant des
considérations » formulées de cette autre affaire. Je respecte ce point de
vue mais rappellerai qu’en l'affaire du Cameroun septentrional la Cour a
dit que « la résolution [de l'Assemblée générale] a eu un effet juridique
définitif » (¢bid., p. 32, cité par le défendeur). Le passage le plus important
de son arrêt est toutefois le suivant :

156
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 167

« La fonction de la Cour est de dire le droit, mais elle ne peut rendre
des arrêts qu’à l’occasion de cas concrets dans lesquels il existe, au
moment du jugement, un litige réel impliquant un conflit d'intérêts
juridiques entre les parties. » (C.LJ. Recueil 1963, p. 33-34.)

Autrement dit il s’agissait d’une affaire « dépassée » et la Cour a déclaré
que « les circonstances qui se sont produites depuis lors rendent toute
décision judiciaire sans objet » (ibid, p.38). Elle a adopté la même position
dans les affaires des Essais nucléaires : « La Cour ne voit donc pas de raison
de laisser se poursuivre une procédure qu’elle sait condamnée à rester
stérile. » (CLS. Recueil 1974, p. 271, par. 58.) Dans la présente affaire, en
revanche, des questions d’une brûlante actualité sont en jeu et le fait de dire
le droit peut avoir des effets positifs. Qui plus est, la décision de la Cour
peut fort bien aider dans leurs délibérations les autres organes ainsi que les
Etats qui se sont entremis. I] est donc vain d’invoquer lesdits précé-
dents.

La décision rendue par la Cour dans l'affaire du Détroit de Corfou a
également été invoquée. Mais l’argument qui en a été tiré a été réfuté
lorsqu'il a été souligné qu’un seul acte d’emploi de la force était alors en jeu
tandis que la présente affaire portait sur des actes d’hostilité continus.
L'affaire du Détroit de Corfou n’a donc que peu de chose à voir avec la
question de savoir si la Cour peut ou non connaître d’un « conflit armé en
cours ». Dans tous les cas, il faut relever que les Parties au présent litige,
bien qu’en désaccord depuis longtemps, continuent d’entretenir des rela-
tions diplomatiques. qu’elles ne sont pas en état de guerre. que leurs armées
ne sont pas en combat et que ce ne sont pas ces dernières qui commettent
les actes de force dont il est question. La Cour n’est pas en présence d’un
affrontement entre les « forces armées » de deux Etats. L’argument de la
nécessité de la force, ou de son emploi par un organe d’un Etat, ne joue
donc pas. Dans une affaire de ce genre, on peut soutenir que les possibilités
de règlement judiciaire ne sont subordonnées à aucune limite préétablie.
Dans un message du Conseil fédéral suisse publié en 1924 à l’occasion de la
conclusion d’un traité d’arbitrage et de règlement judiciaire des différends,
on peut lire ce qui suit :

« Un Etat n’abdique rien de sa souveraineté lorsque, librement,
délibérément, il assure par avance une solution arbitrale ou judiciaire
à tous les différends, sans exception, qui n’auraient pu être aplanis par
voie de négociations directes. Il renonce seulement, par esprit de
justice et de paix, à faire prévaloir ce qu'il considère comme son bon
droit par des moyens qui pourraient être inconciliables avec la con-
ception même du droit. » (Feuille fédérale de la Confération suisse,
1924, vol. HI, p. 697.)

Ce sont en général les rapports de force — peu importe le nom qu’on
donne à cet aspect des relations entre Etats — qui lient indissolublement un
différend juridique donné à des considérations qui vont au-delà de son
objet juridique, empêchant ainsi son règlement judiciaire.

157
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND, LACHS) 168

Mais le droit international a acquis aujourd’hui une dimension sans
précédent. Presque tous les différends entre Etats revétent des aspects a la
fois pohtiques et juridiques : la politique et le droit se rejoignent presque
tout le temps. Les organes politiques, qu’ils soient nationaux ou interna-
tionaux, sont tenus de respecter le droit, ce qui ne signifie pas que tous ces
différends se prêtent à un règlement judiciaire. Est-il besoin de rappeler
qu'au siècle dernier et au début du nôtre les différends mettant en jeu les
«intérêts vitaux » des Etats ou leur « honneur » étaient considérés comme
politiques et qu'ils échappaient alors à un règlement par tierce partie ?
Même un différend mineur peut être considéré comme touchant les inté-
rêts vitaux d'un Etat. En revanche. les différends frontaliers qui portent
souvent sur des centaines de kilomètres de terre ou de vastes zones mari-
times — et qui mettent donc en jeu les intérêts vitaux de nombreux Etats —
ont été très fréquemment soumis à des tribunaux. C’est là que les critères
subjectifs et objectifs s'opposent. Si l'on applique des critères subjectifs,
c'est évidemment la volonté des parties, ou de l’une d’elle, qui est détermi-
nante. Si l’on applique des critères objectifs, on peut affirmer sans hési-
tation qu'il n'est pas de différend qui ne soit justiciable. I] faut alors faire
sa part à chaque catégorie de critères : nous vivons dans un monde où cer-
taines notions, bien qu’appartenant au vocabulaire juridique, continuent
à être empreintes d’appréciations subjectives. On en trouve un exemple
dans le domaine du désarmement et dans la notion même d’« équilibre
des forces ». Si un Etat portait devant la Cour une affaire en invoquant le
critère de l’« équilibre des forces », ce n’est qu'après mûre réflexion que la
Cour devrait exercer sa compétence, si bien établie fût-elle formellement.

La première tâche de la Cour est de dire le droit, et de ne laisser planer
aucun doute sur son sens.

L'existence de relations tendues entre les Parties n’est pas déterminante
car elle peut résulter d’un différend éminemment « juridique ». Il ne faut
pas non plus voir un critère dans l’« importance » du différend. Parfois, les
autorités intéressées préféreraient que le différend soit réglé par les parties
elles-mêmes et non pas par une petite équipe de juristes dont elles n’ont ja-
mais entendu parler le plus souvent, et qu’il le soit d’après des critères sub-
jectifs, sous forme d’une décision moins savante mais plus pragmatique.

On prétend souvent que sur les questions très importantes le droit est
peu précis tandis que sur les questions mineures il est plus détaillé. Dans
son état actuel, le droit international peut être considéré comme suscep-
tible de fournir une solution à tous les différends mais on peut se demander
si cette solution réglera toujours les problèmes que recouvrent des diffé-
rends.

Il apparaît donc clairement que la ligne de démarcation entre différends
justiciables et différends non justiciables est extrêmement difficile à tracer.
A mon avis, ce ne sont pas les aspects purement formels qui devraient être
décisifs mais le cadre juridique, l'efficacité de la solution qui peut être
offerte et la contribution que la décision peut apporter au règlement d’un
des innombrables différends que connaît le monde aujourd’hui.

158
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 169

« Conclure que la Cour ne peut statuer au fond sur la requête du
Nicaragua », pour reprendre les termes du défendeur, « ne signifie pas que
le droit international ne présente ni une pertinence directe ni une impor-
tance fondamentale pour régler les différends internationaux » (contre-
mémoire des Etats-Unis, par. 531).

Il a cité à ce sujet les observations ci-après de Lauterpacht :

« Là comme ailleurs, il faut se garder de confondre la limitation de
la totale liberté d’administrer la justice avec une limitation de la
primauté du droit !. »

Mais Lauterpacht a aussi affirmé que :

« les possibilités de règlement judiciaire sont infinies. Dans le do-
maine de la politique internationale, tous les conflits peuvent se ré-
duire à des différends d’ordre juridique. Le seul critère déterminant
de la justiciabilité d’un différend est la volonté des parties en litige
de le soumettre à l’arbitrage du droit. » (/bid.)

Parmi les réserves dont le défendeur a assorti sa déclaration d’accepta-
tion de la juridiction de la Cour, il n’en est pas une qui exclurait des
différends présentant les mêmes caractéristiques que le présent différend.
En effet, le défendeur n’est pas au nombre des Etats qui ont déclaré
accepter la juridiction obligatoire de la Cour sauf en ce qui concerne les
« différends résultant d’une guerre ou d’hostilités internationales » ou
« touchant à la sécurité nationale ».

Une fois saisie d’une affaire, la Cour n’est évidemment pas liée par les
thèses de l’une ou de l’autre des parties, qui peuvent qualifier le différend
diversement. En l’espèce, elle n’était pas tenue de suivre le Nicaragua et elle
ne l’a d’ailleurs pas suivi sur plusieurs points. A cet égard, il est intéressant
de rappeler quelques observations formulées à propos de l’arrêt rendu en
l'affaire relative au Personnel diplomatique et consulaire des Etats-Unis à
Téhéran par un éminent commentateur des travaux de la Cour interna-
tionale de Justice :

« Selon une doctrine de la justiciabilité des différends, on aurait
peine 4 imaginer un différend plus explosif et par conséquent moins
justiciable. C’est dans une lettre que l’Iran a adressée à la Cour le
9 décembre 1979 que le caractère non justiciable du différend a été
souligné 2. »

« De l'avis des Etats-Unis, l'affaire était éminemment justiciable. »
[Comme l’agent du demandeur l’a déclaré lorsqu'il a présenté l'affaire
au cours de la phase des mesures conservatoires :] « la présente affaire
offre à la Cour l’occasion la plus dramatique qu’elle ait jamais eue

' The Function of Law in the International Community, Oxford, 1933, p. 389.
2 Leo Gross, United States Diplomatic and Consular Staff in Tehran case, 2 AJIL,
1980. p. 395 et suiv.

159
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 170

d'affirmer la primauté du droit parmi les nations et ainsi de répondre à
l'attente de la communauté mondiale qui compte bien que la Cour
agira avec vigueur dans l'intérêt du droit international et de la paix
internationale ! ». « Il semblerait [dit Gross] que la Cour a répondu à
cette attente. » « Il ne fait aucun doute que cette affaire marque d’une
pierre blanche les relations entre tes Etats-Unis et la Cour. » [L'auteur
ajoute :] « C’est la première fois en trente-cing ans que les Etats-Unis
ont saisi la Cour 2. »

Enfin. les autres moyens mis en œuvre par les Parties en vue de résoudre
leur différend n’affectent en rien la justiciabilité de la présente affaire.
Ainsi que je l'ai indiqué il y a déjà quelque temps :

« Il existe à l'évidence des différends que seules les négociations
permettent de résoudre, la nature du problème et les mesures envi-
sagées ne laissant aucun autre choix. Mais il en est aussi beaucoup que
l'on résoudrait plus facilement en combinant diverses méthodes. Le
caractère souvent inhabituel des problèmes que doivent affronter les
Etats de nos jours oblige à utiliser le plus d'instruments et à réserver le
plus de voies possible pour résoudre les questions complexes et sou-
vent multidimensionnelles qui se posent. Il y a souvent avantage à
utiliser plusieurs méthodes, ensemble ou successivement. Il ne faut
donc voir aucune incompatibilité entre les divers instruments et tri-
bunaux dont les Etats peuvent user. car ils se complètent les uns les
autres 3. »

III. L’ERREUR JUDICIAIRE

Anatole France a fait dire à un personnage d’un de ses romans, le juge
Thomas de Maulan : « Un juge soucieux de bien remplir sa fonction se
garde de toute cause d’erreur. Croyez-le bien, cher monsieur, l'erreur
judiciaire est un mythe. » Tous peuvent cependant commettre des erreurs
judiciaires. Comme M. Frankfurter l’a déclaré dans l'affaire United Mine
Workers : « Même cette cour n’a le dernier mot que pour un temps. Com-
posée d'hommes faillibles, elle n’est pas à l’abri de l'erreur. » (330 US 308,
citation figurant dans son opinion approbatrice en la célèbre affaire
Little Rock School : 358 US 22.)

Comme illustration de cette triste réalité, je dois dire qu’à la réflexion il
me semble que, par son ordonnance du 4 octobre 1984{(C.1.J. Recueil 1984,

! Leo Gross, op. cit. (extrait de C.1.J. Mémoires, Personnel diplomatique et consulaire
des Etats-Unis à Téhéran, p. 35-36).

2 Ibid, p. 410.

> CLS. Recueil 1978, p. 52.

160
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 171

p. 215 et suiv.) la Cour aurait dû donner à El Salvador l’occasion de se faire
entendre sur sa déclaration d'intervention. Dans cette ordonnance, la Cour
a noté que la République d'El Salvador

« se réserverait le droit, à la faveur d’une phase ultérieure sur le fond
de l'affaire, de se faire entendre au sujet de l'interprétation et de
l'application des conventions auxquelles elle est partie et qui auraient
trait à cette phase de la procédure ».

On aurait pu espérer qu'El Salvador, lors de la phase suivante — «la
phase ... sur le fond » — traite de toutes les questions présentant un inté-
rét pour lui et qu'il aide ainsi la Cour dans l’accomplissement de sa tâche,
ou on aurait pu s’y attendre.

S'il est vrai qu’il n’y avait pas lieu d’accorder à El Salvador le droit
d'intervenir au stade de la compétence, il aurait été probablement dans
l'intérêt de la bonne administration de la justice que la Cour décide de
«tenir audience », ce qui lui aurait permis d’être mieux informée des
préoccupations d’E] Salvador ; pour tout le moins, cela aurait évité qu’on
puisse avoir l'impression qu’il n’apparaît pas que « justice a été faite ». En
définitive, il est d’une « importance fondamentale non seulement que
justice soit faite mais qu’il apparaisse manifestement et indubitablement
que justice a été faite » (lord Hewart dans The King c. Sussex Justices ex
parte McCarthy, 1 K.B. [1924], p. 256 et 259).

C’est M. Cardozo qui s'est cependant exclamé un jour : « Il m'arrive de
penser que nous nous préoccupons trop des conséquences durables de nos
erreurs. Elles peuvent semer un certain trouble momentanément mais le
temps arrange bien des choses. »

Ne serait-il pas un peu exagéré de tirer de l’erreur à laquelle je viens de
faire allusion des conclusions qui lui seraient totalement étrangères ?

IV. LES TENTATIVES RÉGIONALES DE RÈGLEMENT

Par sa décision, la Cour est censée régler le différend dont elle a été saisie
par les Parties à la présente instance.

Mais il est aussi vivement à espérer que cette décision contribuera à
atténuer l’état de tension et de confrontation qui règne entre elles. Elle
devrait fournir l’occasion d'ouvrir un nouveau chapitre de l’histoire de
leurs relations mutuelles et de redoubler d'efforts pour les aider à résoudre
leur conflit.

La Cour devrait se féliciter de l'initiative diplomatique bien connue que
quatre pays de la région — la Colombie, le Mexique, le Panama et le
Venezuela — ont prise en 1983. Son but est de parvenir à la conclusion d’un
accord régional entre ces Etats et les cinq pays d'Amérique centrale. dont le
Nicaragua. Le Conseil de sécurité des Nations Unies s’est lui-même félicité

161
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 172

de ce projet et a prié instamment le groupe de Contadora « de ne ménager
aucun effort en vue de trouver des solutions aux problèmes de la région »
(résolution 530 du 19 mai 1983). L'Assemblée générale des Nations Unies
{résolution 38/10 du 11 novembre 1983) et l’Assemblée générale de
l'Organisation des Etats américains (AC/résolution 675 (XXII-6/83) du
18 novembre 1983) se sont prononcées dans le même sens.

C’est avec une constance et une détermination remarquables que le
groupe de Contadora a poursuivi ses efforts ; il s’est attaqué aux problèmes
fondamentaux qui assaillent la région en matière économique, sociale et
politique ainsi qu’en matière de sécurité. Toute une série de réunions, de
projets d'accords ainsi que de consultations continuelles l’attestent.

Je suis convaincu que les gouvernements des pays membres du groupe de
Contadora sont vraiment soucieux de s'acquitter de la tâche qu'ils ont
acceptée de leur plein gré : assurer la paix, l'intégrité territoriale et le
développement économique des pays d'Amérique centrale — à savoir le
Nicaragua, le Costa Rica, le Honduras, El Salvador et le Guatemala.

Récemment, ces problèmes ont connu un regain d'intérêt et d’autres
pays d'Amérique latine — l’Argentine, le Brésil, le Pérou et P Uruguay — ont
créé le « groupe de soutien », lequel doit collaborer avec le groupe de
Contadora.

Alors que la Cour était saisie de la présente affaire, les représentants de
tous ces Etats se sont réunis en vue de rédiger l’acte de Contadora. Cette
réunion, ouverte à Guatemala le 15 janvier 1986 — au moment où pour la
première fois depuis trente-deux ans un civil devenait président du Guate-
mala —, a été jugée particulièrement heureuse. Quelques progrès ont été
enregistrés lors de la dernière séance, tenue en mai 1986, mais les traités
qui auraient dû en résulter ne sont pas encore prêts.

C'est là le meilleur moyen de résoudre le conflit. Ainsi le demandeur et
les autres pays d'Amérique centrale souscriraient à des obligations claires
et nettes, qui seraient garanties par d’autres Etats d'Amérique latine avec la
participation du gouvernement de l'Etat défendeur. Il faudrait donc que
les deux Parties coopèrent avec le groupe de Contadora, lequel constitue
l'intermédiaire le plus qualifié.

Comme la Cour l’a dit dans le passé, sa véritable mission, quelle que soit
la nature du différend, est de « faciliter, dans toute la mesure compatible
avec son Statut, pareil règlement direct et amiable » (C.P.J./. série À n° 22,
p. 13). A d’autres occasions, elle a fait observer que les règlements négociés
étaient hautement désirables (C.P.J.I. série A/B n° 78, p. 178).

Tout en étant intimement convaincu que le règlement pacifique du
différend reste possible en pratique et qu’il n’y pas d’autre solution, j’es-
time que la Cour aurait dû aussi souligner que, pour ne pas compromettre
un tel règlement, les deux Parties devraient s'abstenir de toutes activités
susceptibles d’aggraver ou de compliquer leurs relations et qu’elles de-
vraient faire tout leur possible pour accélérer les travaux qu’elles mènent
avec les Etats déjà mentionnés afin de parvenir à l'accord de réconciliation
qui s'impose en matière de coopération dans divers domaines.

L'arrêt peut ainsi apporter une contribution constructive au règlement

162
ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. LACHS) 173

d'un différend lourd de dangers et ouvrir la voie à la stabilité dans une
région troublée depuis des décennies par des conflits et des affronte-
ments.

Dans bien d’autres cas, la Cour peut apporter sa contribution à la
solution des différends qui compromettent les bonnes relations entre les
Etats. C’est là sa tâche.

(Signé) Manfred LACHS.

163
